                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ISAAC MONTANO,

         Plaintiff,

vs.                                                            Civ. No. 15-415 KG/LF

CENTURION CORRECTIONAL
HEALTHCARE OF NEW MEXICO,
LLC,

         Defendant.

                            MEMORANDUM OPINION AND ORDER

         This matter comes before the Court upon “Centurion Correctional Healthcare of New

Mexico, LLC’s Motion for Summary Judgment on Count III” (Motion for Summary Judgment),

filed December 20, 2018. (Doc. 127). Pro se Plaintiff1 responded on January 3, 2019, and

Defendant Centurion Correctional Healthcare of New Mexico, LLC (Centurion) filed a reply on

January 14, 2019. (Docs. 131 and 138). Having considered the Motion for Summary Judgment

and the accompanying briefing, the Court grants the Motion for Summary Judgment.

A. The First Amended Complaint for the Recovery of Damages Caused by the Deprivation of
Civil Rights and Injunctive Relief to Provide Medical Care (First Amended Complaint) (Doc.
72)2

         In June 2013, Plaintiff, an inmate, alleges that his gall bladder was unnecessarily

removed. (Doc. 72) at ¶¶ 14 and 15. After the surgery, Plaintiff suffered from a myriad of

ailments including, for example, elevated bilirubin, cirrhosis, ulcerative colitis, liver injury,

ventral hernia, hives, anxiety, hepatitis C, shortness of breath, and “urinary


1
 Plaintiff’s counsel withdrew from the case on June 1, 2018, and Plaintiff has not retained new
counsel. See (Docs. 98 and 99).
2
    Plaintiff’s counsel filed the First Amended Complaint.
pressure/incontinence.” Id. at ¶¶ 25, 32, 35 40, 71, 103. Various medical specialists treated

Plaintiff. See id. at ¶¶ 24, 35, 86, 105. Despite this treatment, Plaintiff alleges that medical

services companies contracting with the New Mexico Corrections Department failed to deliver

adequate medical care to him.

       “On June 1, 2016, Centurion became the new contract provider of medical services for

all” New Mexico Corrections Department facilities. Id. at ¶ 96. Plaintiff alleges that his medical

care issues continued after Centurion became the medical provider. Plaintiff maintains that he

“has repeatedly filed grievances and medical requests regarding his various health issues.” Id. at

¶ 169. Plaintiff alleges that “Centurion has provided Plaintiff inadequate care and been

unresponsive to provider notations indicating necessary treatments, consultation follow-ups and

procedures that were necessary to be completed in a timely fashion.” Id. at ¶ 173. Plaintiff

further complains that “medical information continued to be incorrectly or inaccurately conveyed

by Centurion to consulting physicians.” Id. at ¶ 102.

       Plaintiff brings three Counts against Centurion. In Counts I and II, Plaintiff brings 42

U.S.C. § 1983 claims based on alleged violations of Plaintiff’s Eighth Amendment right to

adequate medical care. In Count III, Plaintiff brings state-law medical negligence claims.

       Centurion now moves for summary judgment on Count III. Plaintiff opposes the Motion

for Summary Judgment.

B. Summary Judgment Standard

       Summary judgment is appropriate if the moving party shows “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Once the moving party meets its initial burden of demonstrating the absence of a genuine

issue of material fact, the burden shifts to the nonmoving party to set forth specific facts showing



                                                  2
that there is a genuine issue for trial. See Schneider v. City of Grand Junction Police Dep't, 717

F.3d 760, 767 (10th Cir. 2013). The Court views the facts in the light most favorable to the

nonmoving party and draws all reasonable inferences in the nonmoving party’s favor. Tabor v.

Hilti, Inc., 703 F.3d 1206, 1215 (10th Cir. 2013).

C. Discussion

       Centurion argues that it is entitled to summary judgment on Count III because Plaintiff

has not disclosed a medical expert to support the allegations of medical negligence. To establish

medical negligence, a plaintiff must show that “(1) the defendant owed the plaintiff a duty

recognized by law; (2) the defendant breached the duty by departing from the proper standard of

medical practice recognized in the community; and (3) the acts or omissions complained of

proximately caused the plaintiff's injuries.” Blauwkamp v. Univ. of New Mexico Hosp., 1992-

NMCA-048, ¶ 13, 114 N.M. 228.

       Under well-established New Mexico law, the testimony of a medical expert is required

“in most medical malpractice suits” to establish the applicable standard of care, to demonstrate

that the healthcare provider breached that standard, and to prove causation. Holley v.

Evangelical Lutheran Good Samaritan Soc., 588 Fed. Appx. 792, 795 (10th Cir. 2014) (citing

Gerety v. Demers, 1978-NMSC-097, 92 N.M. 396 and Gonzales v. Carlos Cadena, D.P.M.,

P.C., 2010 WL 3997235, at *1 (N.M. Ct. App.)). The need for expert medical testimony stems

from the often “technical and specialized subject matter” which is not within the “common

knowledge ordinary possessed by an average person….” Id. (citations omitted). Therefore,

unless the subject matter of the medical malpractice action falls within “common knowledge

ordinarily possessed by an average person,” the plaintiff must obtain a medical expert to

establish a medical negligence claim. Gerety, 1978-NMSC-097 at ¶ 74 (citation omitted). In



                                                 3
considering medical negligence in the summary judgment context, “the proponent of summary

judgment need only point out the lack of an expert witness” to prevail. Hilley v. Cadigan, 2018

WL 2213697, at *1, ¶ 3 (N.M. Ct. App.).

       In this case, Plaintiff’s complex medical history and multiple ailments do not come

within an average layperson’s common knowledge. Accordingly, Plaintiff cannot establish the

elements of a medical negligence claim without a medical expert. It is undisputed that Plaintiff

has not retained a medical expert.

       Plaintiff states that he does not have a medical expert because, as of the date of his

response to the Motion for Summary Judgment, January 3, 2019, he had not received his medical

records from Centurion to provide to a medical expert for analysis. Plaintiff notes that on May

21, 2018, the Magistrate Judge entered a stipulated order requiring Plaintiff to disclose experts

by August 21, 2018, and terminating discovery on November 20, 2018. (Doc. 96). After

Plaintiff’s counsel withdrew from the case on June 1, 2018, Plaintiff filed a motion to stay the

case on June 20, 2018, arguing he needed to familiarize himself with the case and possibly retain

counsel. (Doc. 100).

       Then, on July 18, 2018, Plaintiff filed a motion to compel Centurion to respond to

discovery requests and produce medical records. (Doc. 104). On October 4, 2018, the

Magistrate Judge denied the motion to compel, without prejudice, finding that the motion to

compel was premature because the Court still needed to rule on Plaintiff’s motion to stay; the

parties needed “an opportunity to further meet and confer regarding the discovery responses and

potentially reach a negotiated settlement;” and Plaintiff needed “time to obtain counsel or, at

least, obtain his files so he may be fully informed as to the status of this case.” (Doc. 112) at 3.




                                                  4
       On October 19, 2018, the Court denied the motion to stay the case, without prejudice, as

moot. (Doc. 114). The Court found that Plaintiff had ample time since he filed the motion to

stay in June 2018 to familiarize himself with the case and to retain counsel. Id.

       On November 1, 2018, Plaintiff filed a second motion to compel, again seeking discovery

responses and medical records from Centurion. (Doc. 120). On December 20, 2018, Centurion

filed the Motion for Summary Judgment. Apparently, in late January 2019, after Plaintiff filed

his response to the Motion for Summary Judgment, Plaintiff received his legal file from his

former counsel. (Doc. 152) at ¶ 3.

       On April 12, 2019, the Magistrate Judge denied Plaintiff’s second motion to compel.

(Doc. 145). The Magistrate Judge found that Plaintiff did not show “a good faith effort to

properly meet and confer with counsel about the alleged [discovery] deficiencies.” Id. at 2. The

Magistrate Judge further noted that Centurion did not previously agree to provide Plaintiff with

paper copies of the medical records, and that Centurion believed Plaintiff had a complete set of

the medical records in his paper litigation file (Plaintiff did not deny that his former counsel

provided him with the litigation file). Id. at 3-4. The Magistrate Judge also suggested to

Plaintiff that if he felt his set of medical records was incomplete he could request copies of his

medical records from his medical providers. Id. at 4 n. 2. On May 15, 2019, Plaintiff indicated

that he “is now able to obtain the medical records….” (Doc. 149) at 7.

       Significantly, Plaintiff has not moved to extend the expert disclosure deadline, which

expired in August 2018, almost a year ago. Plaintiff failed to move for an extension of that

deadline even after (1) the Court denied his motion to stay in October 2018; (2) Plaintiff received

his legal file from former counsel in January 2019; (3) the Magistrate Judge denied the second

motion to compel in April 2019; and (4) Plaintiff purportedly obtained his medical file in May



                                                  5
2019. The Court finds that Plaintiff has had ample opportunity to either retain a medical expert

or move the Court for an extension of the expert disclosure deadline. As the Court has

previously stated, although courts “liberally construe pro se pleadings,” a “pro se status does not

relieve [the pro se litigant] of the obligation to comply with procedural rules.” Murray v. City of

Tahlequah, Okl., 312 F.3d 1196, 1199 n. 3 (10th Cir. 2002).

       In light of Plaintiff’s failure to retain a medical expert to establish his medical negligence

claims against Centurion, the Court determines that Centurion is entitled to summary judgment

on Count III as a matter of law.

       IT IS ORDERED that

       1. “Centurion Correctional Healthcare of New Mexico, LLC’s Motion for Summary

Judgment on Count III” (Doc. 127) is granted;

       2. summary judgment will be entered in Centurion’s favor on Count III of the First

Amended Complaint; and

       3. Count III will be dismissed with prejudice.3




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE




3
  See, e.g., Holley, 588 Fed. Appx. at 796-97 (affirming judge’s decision to grant summary
judgment on New Mexico state medical negligence claim and to dismiss that claim with
prejudice because Plaintiffs failed to offer expert testimony on whether alleged negligence
proximately caused death).
                                                 6
